Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Kwan on 3/3/2021.
The application has been amended as follows. 
For claims 11-16 insert the phrase “non-transitory” before “machine-readable medium.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Smith teaches a device, comprising: a processing system including a processor; and a memory ( Col 31 line 3-6 “ System comprising : at least one processor; and at least one memory comprising instruction…) that stores executable instructions that, when executed by the processing system, facilitate performance of operations (see Fig 1), the operations comprising: determining parameters for adapting audio in content to the device (Fig 1 step 134 generates the metadata and steps 146,148), wherein the device renders the content, and wherein the parameters are based on semantic metadata embedded in the content (Fig 1, 134: "Process audio data to determine speech quality indicator"); adapting the audio in the content based on the parameters (Column 3 lines 2-8); and rendering the content, as adapted by the parameters, to represent a semantic in the semantic metadata (Column 4, lines 29-33.)

Tsingos et al. (US 10,838,684 B2) teaches how metadata is used to control audio output (Col 11 ll 53-63 “Typical metadata captured at authoring time include… levels indicating that bass frequency below cross over point must be bypassed and/or attenuated, and room model information to describe a direct/reverberant gain and a frequency dependent reverberation time or other characteristics, such as early reflections and late reverberation gain.”), and Wegener (US 2020/0344549 A1) teaches how to achieve vibration effects with audio content([0020] “ In some embodiments, additional sensory effects are performed while the session runs…. For example, an actuator can be controlled to vibrate the smartphone device. When synchronized with the audio content, the vibration effect can create the perception of footsteps…  “, neither Smith, nor Tsingos et al in combination with Wegener teach the limitations as recited in the independent claims. More specifically the limitations of “determination that a first semantic of a plurality of semantics in the semantic metadata corresponds to audio output at a particular frequency range and that the device lacks a capability to produce the audio output at the particular frequency range, defining an instruction for controlling a vibration mechanism of the device to provide a vibration effect” is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.N.P./               Examiner, Art Unit 2657                                                                                                                                                                                         
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/04/2021